Case 7:17-cv-08231-KMK Document 74 Filed 05/14/20 Page 1 of 2
Case 7:17-cv-08231-KMK Document 73 Filed 05/01/20 Page 2 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LBR PLUMBING & HEATING CORP., : CASE No.: 7:17-cv-08231-KMK-PED
Plaintiff,
-against-
CALLAHAN, INC.,,

Defendant.
JUDGMENT

 

CALLAHAN, INC,,
Third-Party Plaintiff,
~against-

TALISMAN CASUALTY INSURANCE
COMPANY LLC,

Third-Party Defendant.

 

This matter was brought before the Honorable Kenneth M. Karas, U.S.D.J. on a Motion
for Summary Judgment by third-party defendant/cross-claimant, Talisman Casualty Insurance
Company (“Talisman”), against plaintiff, LBR Plumbing & Heating Corp, (“LBR”), which was
heard on April 17, 2020.

The Court Orders that Judgment be entered in favor of Talisman and against LBR in the
amount of Eighty Four Thousand Dollars and no cents ($84,000), The parties agree that
payment will be made as follows:

LBR shall make fourteen (14) equal payments of Six Thousand Dollars and no cents
($6,000) to Talisman commencing on May 10, 2020 and payments 2 through 13 will be due on a
monthly basis on the 10 of each month thereafter until the sum of Eighty Four Thousand

Dollars and no cents ($84,000) is paid in full.

 

 

 
Case 7:17-cv-08231-KMK Document 74 Filed 05/14/20 Page 2 of 2
Case 7:17-cv-08231-KMK Document 73 Filed 05/01/20 Page 3 of 6

Payment of Eighty Four Thousand Dollars and no cents ($84,000) will be in full
satisfaction of Talisman’s attorneys’ fees and costs incurred through April 17, 2020. If payment
is made as required by this Judgment, there shall be no additional fees or costs payable to
Talisman.

If LBR fails to make any payment when due, Talisman shall have the right to file the
Affidavit of Confession of Judgment (the “Affidavit”) annexed hereto as Exhibit “A” with the
Supreme Court of the State of New York, Westchester County or any other jurisdiction, LBR’s
counsel shall provide a fully executed Affidavit to Talisman’s counsel within ten (10) days of the
date of this Judgment. A default shall be defined as failure of LBR to make payment within five
days of the due date. In the event of default, Talisman shall be entitled to all further attorneys’
fees and costs incurred in enforcement of the collection of the Judgment and all fees and costs

permitted under its Agreement of Indemnity with LBR and interest pursuant to 28 U.S.C. 1961.

In the event that LBR obtains an affirmative recovery from Callahan, Inc., whether by
settlement, adjudication or other means, LBR shall utilize any funds received from Callahan to
pay Talisman the unpaid balance of the judgment amount of Eighty Four Thousand Dollars and
no cents ($84,000). In the event LBR’s affirmative recovery is not sufficient to satisfy
Talisman’s Judgment in full, LBR shall continue making monthly payments until Talisman’s
Judgment is satisfied

SO ORDERED

4
iy’ fil
Dated: By: ee naan
~ S/i4/Ze ” Honorable Kenneth Mt Karas, USD J.

6132/34717c 2

 

 

 
